Citation Nr: 1001437	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the neck.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a traumatic injury with closed reduction of a 
nasal fracture and closure of a complex nasal laceration.  

4.  Entitlement to an initial compensable evaluation for 
post-surgical removal of a ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision in which the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia granted service connection for bilateral hearing 
loss, residuals of a nasal fracture and ganglion cyst of the 
right wrist.  In addition, the RO denied service connection 
for squamous cell carcinoma of the neck.  The RO assigned a 
10 percent evaluation for the Veteran's bilateral hearing 
loss, and noncompensable evaluations for nasal fracture and 
ganglion cyst.  The Veteran has disagreed with the assigned 
ratings, as well as the denial of service connection.

During the hearing before the undersigned in July 2009, the 
Veteran withdrew his claims for service connection for 
sinusitis, a colon disorder, and a prostate disorder, and his 
claim for an increased rating for tinnitus.  Accordingly, 
this decision is limited to the issues set forth on the 
preceding page.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran asserts that service connection is warranted for 
squamous cell carcinoma of the neck.  He argues that it is 
due to his exposure to chemicals during service.  The record 
reflects that his duties in service included aviation 
structural mechanic (hydraulics), loadmaster, flight 
attendant, maintenance technician and crew chief.  He had 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  He has not been accorded an 
examination pertinent to this issue.  

An operation report discloses that the Veteran underwent 
surgery for metastatic squamous cell carcinoma of the right 
neck with unknown primary at Wellstar Paulding Hospital in 
July 2004.  The discharge summary for this hospitalization 
has not been associated with the claims folder.  

With respect to the Veteran's claims for higher ratings for 
his service-connected disabilities, the Board notes that he 
was most recently examined for these conditions by the VA in 
2005.  At the July 2009 hearing, the Veteran testified that 
his hearing acuity had diminished, that he had more 
difficulty breathing, and that he had painful motion of his 
right wrist.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
As these requirements have been met in the present appeal 
with regard to the Veteran's increased rating claims, a 
remand of these issues is warranted to accord him pertinent 
examinations.  See 38 C.F.R. § 3.326(a) (2009) (stipulating 
that a VA examination will be authorized where there is a 
possibility of a valid claim).  

Accordingly, the case is REMANDED for action as follows:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his carcinoma of the neck, 
bilateral hearing loss, nasal fracture 
and ganglion cyst of the right wrist 
since his discharge from service.  
Specifically request that the Veteran 
provide the pertinent information for 
Wellstar Paulding Hospital and obtain the 
discharge summary for the July 2004 
hospitalization.  After securing the 
necessary authorizations for release of 
this information where necessary, seek to 
obtain copies of all treatment records 
referred to by the Veteran.  

2.  Thereafter, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of the 
metastatic squamous cell carcinoma of his 
right neck.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50% probability 
or greater) that the carcinoma of the 
Veteran's neck is related to his service, 
including exposure to chemicals such as 
aviation fuel.  The rationale for any 
opinion should be set forth.  

3.  Also, accord the Veteran a VA 
audiological examination to determine 
the nature and extent of his 
service-connected bilateral hearing 
loss.  The claims folder should be made 
available to the examiner in 
conjunction with the examination.  All 
necessary tests, including an 
audiological evaluation, should be 
performed.  All pertinent hearing loss 
which is found on examination should be 
noted in the evaluation report.  

The examiner should also provide a full 
description of the functional effects 
caused by the Veteran's bilateral hearing 
loss.  Complete rationale should be given 
for all opinions reached.  

4.  In addition, accord the Veteran an 
appropriate VA examination to determine 
the nature and extent of his 
service-connected residuals of a 
traumatic injury with closed reduction of 
a nasal fracture and closure of a complex 
nasal laceration.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  All 
pertinent findings, which are found on 
examination, should be noted in the 
examination report.  

In particular, the examiner should note 
the percentage of any nasal passage 
obstruction on each side of the Veteran's 
nose and should discuss any residual 
scarring associated with this 
service-connected disability.  Complete 
rationale should be given for all 
opinions reached.  

5.  Also, accord the Veteran an 
appropriate VA examination to determine 
the nature and extent of his 
service-connected post-surgical removal 
of a ganglion cyst of the right wrist.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  All pertinent 
findings, which are found on examination, 
should be noted in the examination 
reports.  

In particular, the examiner should 
discuss any orthopedic impairment (to 
include limitation of motion and 
ankylosis) as well as any residual 
scarring associated with this 
service-connected disability.  

Also, the examiner should discuss whether 
the Veteran's right wrist disability 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his right wrist 
repeatedly over a period of time.  
Complete rationale should be given for 
all opinions reached.  

6.  Following completion of the above, 
readjudicate the claims remaining on 
appeal.  To the extent that these issues 
are not granted in full, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


